               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

DERRICK S. GALVIN                    *
ADC #163461                          *
                           PLAINTIFF *
                                     *
V.                                   *         CASE NO. 4:19CV00615 SWW
                                     *
                                     *
STEVEN ROSENBAUM, Director,          *
Department of Justice, et al.        *
                                     *
                     DEFENDANTS *

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITHOUT

PREJUDICE. The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal from this judgment would not be taken in good faith.

      IT IS SO ORDERED THIS 3rd DAY OF OCTOBER, 2019.


                                           /s/Susan Webber Wright
                                           UNITED STATES DISTRICT JUDGE
